Exhibit 10.4

SETTLEMENT AGREEMENT

I. PARTIES

This Settlement Agreement (“Agreement”) is entered into between the United
States of America (the “United States”), acting through the United States
Department of Justice, and EMC Corporation (“EMC”), acting through its
authorized representatives. The United States and EMC shall be referred to as
the “Parties.”

II. PREAMBLE

As a preamble to this Agreement, the Parties agree to the following:

A. EMC is a provider of information infrastructure technology systems, software,
and services, based in Hopkinton, Massachusetts.

B. On September 17, 2004, Norman Rille and Neal Roberts (“Relators”) filed a qui
tam action in the United States District Court for the Eastern District of
Arkansas (Western Division) captioned United States ex rel. Norman Rille and
Neal Roberts v. Booz Allen et al., Civil Action 4:04CV00984 WRW (E.D.Ark.)
(UNDER SEAL) (hereinafter the “Civil Action”). On December 1, 2006, Relators
filed their Fourth Amended Complaint in the Civil Action, naming EMC as a
defendant. On March 25, 2008, the United States filed a Notice of Intervention
in the Civil Action. Thereafter, on June 6, 2008, the United States filed its
Complaint In Intervention. On June 3, 2009, the Civil Action was transferred to
the Eastern District of Virginia, where it was re-captioned United States ex
rel. Norman Rille and Neal Roberts v. EMC, Case No. 1:09-cv-00628-GBL-TRJ.



--------------------------------------------------------------------------------

C. The United States contends that it has certain civil claims, as specified in
Paragraph 2, below, against EMC for allegedly engaging in the following conduct
(hereinafter referred to as the “Covered Conduct”):

1. During the period January 1, 2000 through September 10, 2009, EMC paid
finder’s fees, including fees paid through expense checks, and provided things
of value through its Velocity Partner Program and predecessor programs for the
purpose of improperly influencing the award of business to EMC in connection
with federal contracts. As a result of this conduct, EMC presented and/or caused
others to present false and/or inflated claims for payment for the sale of
products and services to the United States.

2. During the period January 1, 1997 through February 28, 2009, EMC made false
statements, through affirmative representations and omissions, regarding EMC’s
method of pricing, the prices of EMC’s products and the discounts to other EMC
customers, (i) to the General Services Administration (“GSA”) for the purpose of
inducing GSA to award, modify and/or extend GSA MAS Contract No. GS-35F-0088K
(the “GSA Contract”) to EMC; (ii) to the United States of America for the
purpose of inducing it to award, modify and/or extend Basic Ordering Agreement
2002-W776200-000 (the “BOA”) to EMC; and (iii) in connection with the
performance of the GSA Contract, and the BOA, including delivery orders, task
orders, purchase orders, contracts and blanket purchase agreements based thereon
for the purpose of inducing the purchase of EMC products and services.

3. During the period January 1, 1997 through December 3, 2009, EMC made false
statements, through affirmative representations and omissions, regarding EMC’s
method of pricing, the prices of EMC’s products and the discounts to other EMC
customers, to the United States Postal Service (“USPS”) for the purpose of
inducing USPS to award, modify and/or

 

- 2 -



--------------------------------------------------------------------------------

extend USPS Contract No. 1BCHSO-05-Q-2116 (the “USPS Contract”) to EMC; and in
connection with the performance of the USPS Contract, including delivery orders,
task orders, purchase orders, contracts and blanket purchase agreements based
thereon for the purpose of inducing the purchase of EMC products and services.

4. During the period January 1, 1997 through February 28, 2009, in connection
with the performance of the GSA Contract and the BOA, including delivery orders,
task orders, purchase orders, contracts and blanket purchase agreements based
thereon, EMC failed to price its products and services in accordance with the
terms of those contract vehicles and governing regulations, including failing to
price its products and services on a line-item basis, failing to conduct price
comparisons, failing to provide federal customers with the same price offered to
commercial end users purchasing similar quantities under similar terms and
conditions, and failing properly to effect price reductions.

5. During the period January 1, 1997 through December 3, 2009, in connection
with the performance of the USPS Contract, including delivery orders, task
orders, purchase orders, contracts and blanket purchase agreements based
thereon, EMC failed to price its products and services in accordance with the
terms of those contract vehicles and governing regulations, including failing to
price its products and services on a line-item basis, failing to conduct price
comparisons, failing to provide federal customers with the same price offered to
commercial end users purchasing similar quantities under similar terms and
conditions, and failing properly to effect price reductions.

6. As a result of the conduct set forth above in paragraphs C.2 through C.5, EMC
presented and/or caused others to present false and/or inflated claims for
payment for the sale of products and services to the United States under the GSA
Contract, the BOA and the USPS Contract, including delivery orders, task orders,
purchase orders, contracts and blanket purchase agreements based thereon.

 

- 3 -



--------------------------------------------------------------------------------

D. This Agreement is made in compromise of disputed claims. EMC expressly denies
each and every one of the contentions and claims of the United States that are
set forth in Paragraph C above and the Civil Action, and expressly denies that
it has engaged in any wrongful conduct in connection with the Covered Conduct or
that it is liable under the False Claims Act, 31 U.S.C. §§ 3729-3733, the
Anti-Kickback Act, 41 U.S.C. § 51 et seq., or any other civil, administrative or
criminal cause of action with regard to such contentions or allegations. Nothing
in this Agreement, or any obligation herein, or the fact of the settlement shall
constitute, be construed to be, or be understood as an admission by EMC that it
has violated or breached any act, law, regulation, obligation or contract or has
engaged in any wrongdoing.

E. The Parties have negotiated a resolution of the disputed claims arising from
the Covered Conduct to avoid the cost, distraction, delay, uncertainty and
inconvenience of protracted litigation. The Parties have reached a settlement
pursuant to the Terms and Conditions below.

III. TERMS AND CONDITIONS

1. EMC agrees to pay to the United States $87,500,000 (Eighty Seven Million Five
Hundred Thousand Dollars) (the “Settlement Amount”) by electronic funds transfer
pursuant to written instructions to be provided by the United States. EMC agrees
to make this electronic funds transfer no later than ten (10) business days
after the Effective Date of this Agreement or receipt of complete wiring
instructions from the United States, whichever occurs later in time.

 

- 4 -



--------------------------------------------------------------------------------

2. Subject to the exceptions in Paragraph 4, below, in consideration of EMC’s
obligations in this Agreement and conditioned upon EMC’s full payment of the
Settlement Amount, the United States releases EMC and its current and former
parents, subsidiaries, divisions and affiliates, and each of their past, present
and future employees, officers, directors, agents, shareholders, insurers,
attorneys, predecessors, successors, and assigns (collectively, the “EMC
Released Parties”) from any civil or administrative monetary claims or causes of
action that the United States has or may have against the EMC Released Parties
for the Covered Conduct under the False Claims Act, 31 U.S.C. §§ 3729-3733, the
Anti-Kickback Act, 41 U.S.C. § 51 et seq., the Contracts Disputes Act, 41 U.S.C.
§ 601 et seq., the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812, the
Truth in Negotiations Act, 41 U.S.C. § 254b, or common law theories of breach of
contract, payment by mistake, unjust enrichment and fraud, including fraud in
the inducement and promissory fraud.

3. Notwithstanding any term of this Agreement, specifically reserved and
excluded from the scope and terms of this Agreement as to any entity or person
(including EMC and Relators) are the following claims of the United States:

a. Any civil, criminal, or administrative liability arising under Title 26, U.S.
Code (Internal Revenue Code);

b. Any criminal liability;

c. Any administrative liability including the suspension and debarment rights of
any federal agency;

d. Any liability to the United States (or its agencies) for any conduct other
than the Covered Conduct;

 

- 5 -



--------------------------------------------------------------------------------

e. Any liability based upon such obligations as are created by this Agreement;

f. Any liability for express or implied warranty claims or other claims for
defective or deficient products or services, including quality of goods and
services;

g. Any liability for failure to deliver goods or services due.

4. EMC waives and shall not assert any defenses EMC may have to any criminal
prosecution or administrative action relating to the Covered Conduct that may be
based in whole or in part on a contention that, under the Double Jeopardy Clause
in the Fifth Amendment of the Constitution, or under the Excessive Fines Clause
in the Eighth Amendment of the Constitution, this Agreement bars a remedy sought
in such criminal prosecution or administrative action. Nothing in this paragraph
or any other provision of this Agreement constitutes an agreement by the United
States concerning the characterization of the Settlement Amount for purposes of
the Internal Revenue laws, Title 26 of the United States Code.

5. EMC fully and finally releases the United States, its agencies, employees,
servants, and agents from any claims (including attorney’s fees, costs, and
expenses of every kind and however denominated) that EMC has asserted, could
have asserted, or may assert in the future against the United States, and its
agencies, employees, servants, and agents, related to the Covered Conduct and
the United States’ investigation and prosecution of the Civil Action.

6. EMC agrees to the following:

a. Unallowable Costs Defined: that all costs (as defined in the Federal
Acquisition Regulation, 48 C.F.R. § 31.205-47) incurred by or on behalf of EMC,
and its present or former officers, directors, employees, shareholders, and
agents in connection with:

(1) the matters covered by this Agreement;

 

- 6 -



--------------------------------------------------------------------------------

(2) the United States’ audit(s) and civil investigation(s) of the matters
covered by this Agreement;

(3) EMC’s investigation, defense, and corrective actions undertaken in response
to the United States’ audit(s) and civil investigation(s) in connection with the
matters covered by this Agreement (including attorney’s fees);

(4) the negotiation and performance of this Agreement;

(5) the payment EMC makes to the United States pursuant to this Agreement and
any payments that EMC may make to Relators, including costs and attorneys fees,
are “Unallowable Costs” for government contracting purposes (hereinafter
referred to as “Unallowable Costs”).

b. Future Treatment of Unallowable Costs: Unallowable Costs will be separately
determined and accounted for by EMC, and EMC shall not charge such Unallowable
Costs directly or indirectly to any contracts with the United States.

c. Treatment of Unallowable Costs Previously Submitted for Payment: EMC further
agrees that within 90 days of the Effective Date of this Agreement it shall
identify any unallowable costs (as defined in this Paragraph) included in
payments previously sought by EMC or any of its subsidiaries or affiliates from
the United States. EMC agrees that the United States, at a minimum, shall be
entitled to recoup from EMC any overpayment plus applicable interest and
penalties as a result of the inclusion of such Unallowable Costs in any such
payments. Any payments due shall be paid to the United States pursuant to the
direction of the Department of Justice and/or the affected agencies. The United
States reserves its rights to disagree with any calculations submitted by EMC or
any of its subsidiaries or affiliates regarding any Unallowable Costs included
in payments previously sought by EMC, or the effect of any such Unallowable
Costs on the amount of such payments.

 

- 7 -



--------------------------------------------------------------------------------

d. Nothing in this Agreement shall constitute a waiver of the rights of the
United States to audit, examine, or re-examine EMC’s books and records to
determine that no Unallowable Costs have been claimed in accordance with the
provisions of this Paragraph.

7. This Agreement is intended to be for the benefit of the Parties only. Except
as expressly provided to the contrary in this Agreement, the Parties do not
release any claims against any other person or entity.

8. EMC warrants that it has reviewed its financial situation and that it
currently is solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and
548(a)(1)(B)(ii)(I), and shall remain solvent following payment to the United
States of the Settlement Amount. Further, the Parties warrant that, in
evaluating whether to execute this Agreement, they (a) have intended that the
mutual promises, covenants, and obligations set forth constitute a
contemporaneous exchange for new value given to EMC, within the meaning of
11 U.S.C. § 547(c)(1), and (b) conclude that these mutual promises, covenants,
and obligations do, in fact, constitute such a contemporaneous exchange.
Further, the Parties warrant that the mutual promises, covenants, and
obligations set forth herein are intended to and do, in fact, represent a
reasonably equivalent exchange of value that is not intended to hinder, delay,
or defraud any entity to which EMC was or became indebted to on or after the
date of this transfer, within the meaning of 11 U.S.C. § 548(a)(1).

9. Within five (5) business days of the United States’ receipt of the Settlement
Amount, the United States shall file in the Civil Action a Joint Stipulation of
Dismissal with prejudice of the Civil Action pursuant to the terms of the
Agreement.

 

- 8 -



--------------------------------------------------------------------------------

10. Except as expressly provided to the contrary in this Agreement, the United
States and EMC each shall bear its own legal and other costs incurred in
connection with this matter, including the preparation and performance of this
Agreement.

11. EMC represents that this Agreement is freely and voluntarily entered into
without any degree of duress or compulsion whatsoever.

12. This Agreement is governed by the laws of the United States. The Parties
agree that the exclusive jurisdiction and venue for any dispute arising between
and among the Parties under this Agreement is the United States District Court
for the Eastern District of Virginia.

13. For purposes of construction, this Agreement shall be deemed to have been
drafted by all Parties to this Agreement and shall not, therefore, be construed
against any Party for that reason in any subsequent dispute.

14. This Agreement constitutes the complete agreement between the Parties. This
Agreement may not be amended except by written consent of the Parties.

15. The individuals signing this Agreement on behalf of EMC represent and
warrant that they are authorized by EMC to execute this Agreement. The United
States signatories represent that they are signing this Agreement in their
official capacities and that they are authorized to execute this Agreement.

16. This Agreement may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same Agreement.

17. This Agreement is binding on EMC’s successors, transferees, heirs, and
assigns.

 

- 9 -



--------------------------------------------------------------------------------

18. EMC consents to the United States’ disclosure of this Agreement, and
information about this Agreement, to the public.

19. This Agreement is effective on the date of signature by the last signatory
to the Agreement (the “Effective Date of this Agreement”). Facsimiles or scanned
PDFs of signatures shall constitute acceptable, binding signatures for purposes
of this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

    THE UNITED STATES OF AMERICA DATED: May 4, 2010     BY:   /s/ Carolyn G.
Mark         Carolyn G. Mark         Senior Trial Attorney         Commercial
Litigation Branch         Civil Division         United States Department of
Justice

 

- 11 -



--------------------------------------------------------------------------------

    EMC Corporation DATED:     BY:   /s/ Paul T. Dacier         Paul T. Dacier  
      Executive Vice President & General Counsel DATED: May 4, 2010     BY:  
/s/ Mitchell S. Ettinger         Counsel for EMC